Citation Nr: 0925791	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to the Veteran's multiple 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The case came to the Board from the 
Wilmington, Delaware RO which now has jurisdiction and was 
where the personal hearing was held before the undersigned in 
April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is contended in this case that the Veteran's psychiatric 
disorder is due to his service connected disabilities.  The 
claim was initially developed as being due to his left knee 
disability, but was clarified to include all disabilities at 
the hearing before the undersigned.  The RO has not yet had 
an opportunity to adjudicate the issue considering all the 
service connected disorders.

Furthermore, the VA has not had an examination with an 
etiology opinion in this case.  The record does contain a 
1977 letter sent to the Naval Physical Evaluation Board by a 
University psychiatrist.  In that letter it is noted that the 
Veteran described "both physical and psychological 
complaints" resulting from injuries in service.  The Veteran 
described to the psychiatrist "a significant amount of 
demoralization" attributed to his compromised physical 
status, felt his legs might give out, and that people would 
be repulsed by his scars.  Service connection for scarring 
has not been established, and the report does not detail the 
location of the scars referred to.

Service connection is in effect for osteochondritis dissecans 
of the left shoulder, rated 20 percent disabling; 
osteochondritis of the left knee with traumatic arthritis, 
rated 10 percent disabling; post-operative residuals of a 
right medial meniscectomy, rated 10 percent disabling; and, 
residuals of a laceration of the palm of the right hand, 
rated noncompensabling disabling.  No residual scarring is 
described in the record on file.

There was a VA examination conducted in association with the 
claim, but no opinion as to etiology was found in that report 
or in the other treatment records on file.  It is not clear 
that the claims file was available for that examination, nor 
is it clear that the examiner knew an opinion was needed.  
Treatment records reveal treatment with the VA from 
approximately 1998, but do not contain an opinion as to 
onset.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain for 
association with the claims folder any 
additional private or VA medical records 
of psychiatric treatment since separation 
from service.  Appellant should be 
contacted as needed to identify and 
release any records.  Records of current 
VA treatment should also be obtained.

2.  Thereafter, and whether records are 
obtained or not, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests should 
be accomplished and all results should be 
reported in detail.  The claims folders 
must be made available to the examiners 
for review prior to the examination.  The 
examiner is requested to identify any 
psychiatric impairment present and 
identify the etiology.  Specifically, it 
is more likely than not (50 percent 
probability or greater) that the disorder 
is proximately due to, the result of, or 
aggravated by the service connected 
disabilities.  In that regard, attention 
is directed to the 1977 letter on file.

Thereafter, the matter should be readjudicated by the RO/AMC.  
If the benefits sought are not granted, the Veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter the case should be returned to the Board 
for further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




